DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-21, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 10-14, 17, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longman et al., U.S. Publication No. 2009/0012745, hereinafter, “Longman”, and further in view of Wang, Suyi, Yusu Wang, and Yanjie Li. "Efficient map reconstruction and augmentation via topological methods." Proceedings of the 23rd SIGSPATIAL international conference on advances in geographic information systems. 2015, hereinafter, “Wang”.

As per claim 1, Longman discloses a method for determining spatial locations of pixels of an image, comprising: 
matching a first portion of the pixels of the image with first density pixels of a first density map of a first hotspot (Longman, ¶0025, The detectors 105, either alone or in conjunction with the device in which they are being deployed, are capable of communicating, in real-time, geo-positions; Longman, ¶0027, The processor 128 of the recipient server 124 and/or the processor 138 of the statistics server 134 combine radiation emission data from matching geographical areas to build digital image data … and time stamp data, for a geographical area. The processors 128, 138 perform the combining by treating emission data from individual detectors 105 as pixels in a low-light image or photo or a series of low-light images or photos; Longman, ¶0029, the statistics server 134 sends the statistically processed digital image data to a mapping server 154. The mapping server 154 may include a receiver 156, a processor 158, a memory 160, a database 162, and a graphical user interface (GUI) 164. The processor 158 combines the digital image data as an overlay on top of a digital map of the corresponding geographical area on the GUI 164 for viewing by user; Longman, ¶0038, detector density goes as population ... highly populated areas become highly detected areas); 
determining first spatial locations of the first portion of the pixels based on second spatial locations associated with the first density pixels (Longman, ¶0027, combine digital image data of Longman, ¶0029; Longman, ¶0071).
Longman further discloses (Longman, ¶0027, combine digital image data of geographical areas of individual recipient servers 124 to form digital image data files of larger geographical areas within a region; Longman, ¶0029, The processor 158 combines the digital image data as an overlay on top of a digital map of the corresponding geographical area on the GUI 164 for viewing by user; Longman, ¶0069, At block 790, the process is continuously repeated in real-time and constantly for many sections (squares, for instance) of geographic areas being photographed by low-light, random, roving photon counters, such as the detectors 105, 200; Longman, ¶0071, each image maps to a physical geographic area), but does not explicitly disclose the following limitations as further recited however Wang discloses 
matching a second portion of the pixels of the image with second density pixels of a second density map of a second hotspot (Wang, page 1, Abstract, map integration problem, where one wishes to integrate multiple maps into a single one … roads in different maps can have different confidence levels, and higher confident roads will have larger influence in the final integrated road; Wang, page 2, Introduction, Given two or more maps G1, ..., Gk which may have overlaps in roads that they contain, integrate them into a single (and thus more complete) map; Wang, page 5, Section 3. Map Integration and Augmentation, given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold where two points could be considered to be the same ... We are using a point-based matching to identify portions of G2 that is covered by G1); 
determining third spatial locations of the second portion of the pixels based on fourth spatial locations associated with the second density pixels (Wang, page 2, Introduction, Given two or more 
determining fifth spatial locations of a third portion of the pixels of the image based on the first spatial locations of the first portion of the pixels and the third spatial locations of the second portion of the pixels (Wang, page 2, Introduction, Given two or more maps G1, ..., Gk which may have overlaps in roads that they contain, integrate them into a single (and thus more complete) map; Wang, page 5, Section 3. Map Integration and Augmentation, we are given multiple maps G1, ..., Gk ... The goal is to integrate them into a single (and thus more complete) map G. For simplicity, we describe our algorithm for the case k = 2; it can be easily extended to the case k > 2 ... we simply diffuse the graphs G1 and G2 to obtain an integrated density map ρ in the plane ... we first refine edges in G1 and G2 so that both graphs are more densely sampled.  Let P1 and P2 denote resulting set of sample points from G1 and G2, respectively. Each point p Є P1 U P2 will inherit the weight (confidence) of the edge it comes ... We then perform KDE (kernel density estimator) to obtain a density field ... if there are two nearby road segments within distance t, then the resulting density function has a single mountain ridge between the original roads, effectively merging two nearby road segments. On the other hand, if the distance between these two roads are much larger than t, then they remain separate ... Map augmentation ... Given two maps G1 and G2 ... The goal is to augment G2 using G1 so as to (i) preserve roads in G1 exactly, and (ii) respect roads in G2 as much as possible ... given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold where two points could be considered to be the same ... We are using a point-based matching to identify portions of G2 that is covered by G1; Wang, page 9, Figure 12: The Augmentation of Beijing).


As per claim 2, Longman and Wang disclose the method of claim 1.  Wang discloses wherein determining the fifth spatial locations of the third portion of the pixels includes: 
determining sixth spatial locations of the third portion of the pixels based on the first spatial locations of the first portion of the pixels (Wang, page 5, Section 3. Map Integration and Augmentation, we are given multiple maps G1, ..., Gk ... The goal is to integrate them into a single (and thus more complete) map G. For simplicity, we describe our algorithm for the case k = 2; it can be easily extended to the case k > 2 … given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold where two points could be considered to be the same ... We are using a point-based matching to identify portions of G2 that is covered by G1); 
determining seventh spatial locations of the third portion of the pixels based on the third spatial locations of the second portion of the pixels (Wang, page 5, Section 3. Map Integration and Augmentation, we are given multiple maps G1, ..., Gk ... The goal is to integrate them into a single (and thus more complete) map G. For simplicity, we describe our algorithm for the case k = 2; it can be easily extended to the case k > 2 … given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold point-based matching to identify portions of G2 that is covered by G1); and 
fitting the third portion of the pixels to the sixth and seventh spatial locations (Wang, page 5, Section 3. Map Integration and Augmentation, we are given multiple maps G1, ..., Gk ... The goal is to integrate them into a single (and thus more complete) map G. For simplicity, we describe our algorithm for the case k = 2; it can be easily extended to the case k > 2 ... we simply diffuse the graphs G1 and G2 to obtain an integrated density map ρ in the plane ... we first refine edges in G1 and G2 so that both graphs are more densely sampled.  Let P1 and P2 denote resulting set of sample points from G1 and G2, respectively. Each point p Є P1 U P2 will inherit the weight (confidence) of the edge it comes ... We then perform KDE (kernel density estimator) to obtain a density field ... if there are two nearby road segments within distance t, then the resulting density function has a single mountain ridge between the original roads, effectively merging two nearby road segments. On the other hand, if the distance between these two roads are much larger than t, then they remain separate ... Map augmentation ... Given two maps G1 and G2 ... The goal is to augment G2 using G1 so as to (i) preserve roads in G1 exactly, and (ii) respect roads in G2 as much as possible ... given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold where two points could be considered to be the same ... We are using a point-based matching to identify portions of G2 that is covered by G1).  The motivation would be the same as above in claim 1.

As per claim 3, Longman and Wang disclose the method of claim 1, further comprising: 
receiving location data within a period of time from devices located within the first hotspot (Longman, ¶0027, the recipient servers 124 send recently-received radiation data and time stamp ; and 
generating the first density map for the first hotspot including the first density pixels associated with the second spatial locations defined by the location data, each first density pixel having a value indicating a number of instances of location data received from the devices at an associated second spatial location within the period of time (Longman, ¶0025, The detectors 105 … are capable of communicating, in real-time, geo-positions; Longman, ¶0035, many of the detectors 105 are mobile devices 200 that will be moving much of the time, the accuracy of the statistical processing of the digital image data depends upon accurate geo-positioning data and time stamps; Longman, ¶0038, detector density goes as population ... highly populated areas become highly detected areas; Wang, page 4, Figure 3, Density of sampled trajectories).

As per claim 4, Longman and Wang disclose the method of claim 1.  Wang discloses wherein matching the first portion of the pixels of the image with the first density pixels of the first density map includes: 
generating a first edge map from the first density map, the first edge map including first edge pixels defining edges in the first density pixels of the first density map (Wang, page 5, Section 3. Map Integration and Augmentation, we first refine edges in G1 and G2 so that both graphs are more densely sampled.  Let P1 and P2 denote resulting set of sample points from G1 and G2, respectively. Each point p Є P1 U P2 will inherit the weight (confidence) of the edge it comes); 

matching the first edge pixels of the first edge map to the second edge pixels of the second edge map (Wang, page 5, Section 3. Map Integration and Augmentation, given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold where two points could be considered to be the same ...  two subgraphs are connected by the set of edges … the final merged graph G equals all mirror edges … We are using a point-based matching to identify portions of G2 that is covered by G1).  The motivation would be the same as above in claim 1. 

As per claim 7, Longman and Wang disclose the method of claim 1.  Wang discloses further comprising determining sixth spatial locations of second pixels of a second image based on the determined fifth spatial locations of the third portion of the pixels of the image and a spatial offset between the image and the second image (Wang, page 5, Section 3. Map Integration and Augmentation, Map augmentation, given a ground-truth map G1 and a map G2, we identify the portions of G2 that are not covered by G1 and “gluing” that to G1. To achieve this, we first subdivide edges in G1 and G2 so that each resulting edge is only of length at most Ƭ ... The parameter ɛ is the distance threshold where two 

As per claim 8, Longman and Wang disclose the method of claim 1, further comprising, prior to matching the first portion of the pixels of the image with the first density pixels of the first density map, applying a smoothing filter to the first density map (Longman, ¶0028, he processor 138 continuously executes a plurality of statistical computational analyses on the digital image data; Longman, ¶0067, Using a mixture of these various techniques and mathematical approaches greatly increase signal to noise separation; Longman, Figure 6).

As per claim 10, Longman and Wang disclose the method of claim 1, wherein the first hotspot is a geographical region including at least one curved road (Longman, Figure 3A, Figure 3B; Wang, page 9, Figure 12).

As per claim 11, Longman discloses a system for determining spatial locations of pixels of an image, comprising: 
one or more processors (Longman, ¶0026, a processor 128, a memory 130, and a database 132 or other storage) configured to: 
match a first portion of the pixels of the image with first density pixels of a first density map of a first hotspot (Longman, ¶0025, The detectors 105, either alone or in conjunction with the device in which they are being deployed, are capable of communicating, in real-time, geo-positions; Longman, ¶0027, The processor 128 of the recipient server 124 and/or the processor 138 of the statistics server 134 combine radiation emission data from matching geographical areas to build digital image the combining by treating emission data from individual detectors 105 as pixels in a low-light image or photo or a series of low-light images or photos; Longman, ¶0029, the statistics server 134 sends the statistically processed digital image data to a mapping server 154. The mapping server 154 may include a receiver 156, a processor 158, a memory 160, a database 162, and a graphical user interface (GUI) 164. The processor 158 combines the digital image data as an overlay on top of a digital map of the corresponding geographical area on the GUI 164 for viewing by user; Longman, ¶0038, detector density goes as population ... highly populated areas become highly detected areas); 
determine first spatial locations of the first portion of the pixels based on second spatial locations associated with the first density pixels (Longman, ¶0027, combine digital image data of geographical areas of individual recipient servers 124 to form digital image data files of larger geographical areas within a region; Longman, ¶0029; Longman, ¶0071). 
Longman further discloses (Longman, ¶0027, combine digital image data of geographical areas of individual recipient servers 124 to form digital image data files of larger geographical areas within a region; Longman, ¶0029, The processor 158 combines the digital image data as an overlay on top of a digital map of the corresponding geographical area on the GUI 164 for viewing by user; Longman, ¶0069, At block 790, the process is continuously repeated in real-time and constantly for many sections (squares, for instance) of geographic areas being photographed by low-light, random, roving photon counters, such as the detectors 105, 200; Longman, ¶0071, each image maps to a physical geographic area), but does not explicitly disclose the following limitations as further recited however Wang discloses
match a second portion of the pixels of the image with second density pixels of a second density map of a second hotspot (Wang, page 1, Abstract, map integration problem, where one wishes to integrate multiple maps into a single one … roads in different maps can have different confidence levels, point-based matching to identify portions of G2 that is covered by G1); 
determine third spatial locations of the second portion of the pixels based on fourth spatial locations associated with the second density pixels (Wang, page 2, Introduction, Given two or more maps G1, ..., Gk which may have overlaps in roads that they contain, integrate them into a single (and thus more complete) map; Wang, page 5, Section 3. Map Integration and Augmentation; Wang, page 9, Figure 12: The Augmentation of Beijing); and 
determine fifth spatial locations of a third portion of the pixels of the image based on the first spatial locations of the first portion of the pixels and the third spatial locations of the second portion of the pixels (Wang, page 2, Introduction, Given two or more maps G1, ..., Gk which may have overlaps in roads that they contain, integrate them into a single (and thus more complete) map; Wang, page 5, Section 3. Map Integration and Augmentation, we are given multiple maps G1, ..., Gk ... The goal is to integrate them into a single (and thus more complete) map G. For simplicity, we describe our algorithm for the case k = 2; it can be easily extended to the case k > 2 ... we simply diffuse the graphs G1 and G2 to obtain an integrated density map ρ in the plane ... we first refine edges in G1 and G2 so that both graphs are more densely sampled.  Let P1 and P2 denote resulting set of sample points from G1 and G2, respectively. Each point p Є P1 U P2 will inherit the weight (confidence) of the edge it comes ... We then perform KDE (kernel density estimator) to obtain a density field ... if there are two nearby road point-based matching to identify portions of G2 that is covered by G1; Wang, page 9, Figure 12: The Augmentation of Beijing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Longman to include the merging and integration of additional density maps as taught by Wang in order to provide a means to automatically generate more detailed complete maps of larger areas (Wang, Abstract).

As per claim 21, Longman discloses a non-transitory computer readable medium storing instructions that when executed by a processor (Longman, ¶0026, a processor 128, a memory 130, and a database 132 or other storage) configures the processor to: 
match a first portion of pixels of an image with first density pixels of a first density map of a first hotspot (Longman, ¶0025, The detectors 105, either alone or in conjunction with the device in which they are being deployed, are capable of communicating, in real-time, geo-positions; Longman, ¶0027, The processor 128 of the recipient server 124 and/or the processor 138 of the statistics server 134 combine radiation emission data from matching geographical areas to build digital image data … and time stamp data, for a geographical area. The processors 128, 138 perform the combining by treating emission data from individual detectors 105 as pixels in a low-light image or photo or a series of low-light images or photos; Longman, ¶0029, the statistics server 134 sends the statistically processed digital image data to a mapping server 154. The mapping server 154 may include a receiver 156, a processor 158, a memory 160, a database 162, and a graphical user interface (GUI) 164. The processor 158 combines the digital image data as an overlay on top of a digital map of the corresponding geographical area on the GUI 164 for viewing by user; Longman, ¶0038, detector density goes as population ... highly populated areas become highly detected areas); 
determine first spatial locations of the first portion of the pixels based on second spatial locations associated with the first density pixels (Longman, ¶0027, combine digital image data of geographical areas of individual recipient servers 124 to form digital image data files of larger geographical areas within a region; Longman, ¶0029; Longman, ¶0071). 
Longman further discloses (Longman, ¶0027, combine digital image data of geographical areas of individual recipient servers 124 to form digital image data files of larger geographical areas within a region; Longman, ¶0029, The processor 158 combines the digital image data as an overlay on top of a digital map of the corresponding geographical area on the GUI 164 for viewing by user; Longman, ¶0069, At block 790, the process is continuously repeated in real-time and constantly for many sections (squares, for instance) of geographic areas being photographed by low-light, random, roving photon counters, such as the detectors 105, 200; Longman, ¶0071, each image maps to a physical geographic area), but does not explicitly disclose the following limitations as further recited however Wang discloses
match a second portion of the pixels of the image with second density pixels of a second density map of a second hotspot (Wang, page 1, Abstract, map integration problem, where one wishes to integrate multiple maps into a single one … roads in different maps can have different confidence levels, and higher confident roads will have larger influence in the final integrated road; Wang, page 2, point-based matching to identify portions of G2 that is covered by G1); 
determine third spatial locations of the second portion of the pixels based on fourth spatial locations associated with the second density pixels (Wang, page 2, Introduction, Given two or more maps G1, ..., Gk which may have overlaps in roads that they contain, integrate them into a single (and thus more complete) map; Wang, page 5, Section 3. Map Integration and Augmentation; Wang, page 9, Figure 12: The Augmentation of Beijing); and 
determine fifth spatial locations of a third portion of the pixels of the image based on the first spatial locations of the first portion of the pixels and the third spatial locations of the second portion of the pixels (Wang, page 2, Introduction, Given two or more maps G1, ..., Gk which may have overlaps in roads that they contain, integrate them into a single (and thus more complete) map; Wang, page 5, Section 3. Map Integration and Augmentation, we are given multiple maps G1, ..., Gk ... The goal is to integrate them into a single (and thus more complete) map G. For simplicity, we describe our algorithm for the case k = 2; it can be easily extended to the case k > 2 ... we simply diffuse the graphs G1 and G2 to obtain an integrated density map ρ in the plane ... we first refine edges in G1 and G2 so that both graphs are more densely sampled.  Let P1 and P2 denote resulting set of sample points from G1 and G2, respectively. Each point p Є P1 U P2 will inherit the weight (confidence) of the edge it comes ... We then perform KDE (kernel density estimator) to obtain a density field ... if there are two nearby road segments within distance t, then the resulting density function has a single mountain ridge between the point-based matching to identify portions of G2 that is covered by G1; Wang, page 9, Figure 12: The Augmentation of Beijing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Longman to include the merging and integration of additional density maps as taught by Wang in order to provide a means to automatically generate more detailed complete maps of larger areas (Wang, Abstract).

Regarding claim(s) 12: 
A corresponding reasoning as given earlier (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 12, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.

Regarding claim(s) 13: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3) applies, mutatis mutandis, to the subject-matter of claim(s) 13, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3.


A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 14, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Regarding claim(s) 17: 
A corresponding reasoning as given earlier (see rejection of claim(s) 7) applies, mutatis mutandis, to the subject-matter of claim(s) 17, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 7.

Regarding claim(s) 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 8) applies, mutatis mutandis, to the subject-matter of claim(s) 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 8.

Regarding claim(s) 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 10) applies, mutatis mutandis, to the subject-matter of claim(s) 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 10.


Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longman et al., U.S. Publication No. 2009/0012745, hereinafter, “Longman”, in view of Wang, Suyi, Yusu Wang, and Yanjie Li. "Efficient map reconstruction and augmentation via topological methods." Proceedings of the  as applied to claims 1 and 11 above, and further in view of Snider et al., U.S. Publication No. 2007/0125951, hereinafter, “Snider”.

As per claim 9, Longman and Wang disclose the method of claim 1, but do not explicitly disclose the following limitation as further recited however Snider discloses further comprising capturing the image via a satellite, via a plane, or via an unmanned autonomous vehicle (UAV) (Snider, ¶0063, the flash detection can be implemented in satellite systems, airborne systems).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the satellite detector as taught by Snider for the detectors as disclosed by Longman and Wang in order to ensure a more accurate and broader detection of monitored activity (Snider, ¶0003; ¶0063). 

Regarding claim(s) 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 9) applies, mutatis mutandis, to the subject-matter of claim(s) 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 12-17, 19, 20 and 22 of U.S. Patent No. 10,692,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of  
Application No. 16/870,768
U.S. Patent No. 10,692,228
1. A method for determining spatial locations of pixels of an image, comprising: matching a first portion of the pixels of the image with first density pixels of a first density map of a first hotspot; determining first spatial locations of the first portion of the pixels based on second spatial locations associated with the first density pixels; matching a second portion of the pixels of the image with second density pixels of a second density map of a second hotspot; determining third spatial locations of the second portion of the pixels based on fourth spatial locations associated with the second density pixels; and determining fifth spatial locations of a third portion of the pixels of the image based on the first spatial locations of the first portion of the pixels and the third spatial locations of the second portion of the pixels.


6. The method of claim 1, further comprising: receiving second location data from devices located within a second hotspot; generating a second density map for the second hotspot 



3. The method of claim 2, wherein matching the first edge pixels of the first edge map with the at least a portion of the second edge pixels of the second edge map includes applying a convolution on the second edge map using the first edge map as a convolution kernel.
6. The method of claim 5, wherein applying the convolution on the second edge map using the first edge map as the convolution kernel includes: generating correlation values between the first edge pixels of the first edge map and local windows of the second edge pixels of the second edge map; and determining a peak value from the correlation values.
4. The method of claim 3, wherein applying the convolution on the second edge map using the first edge map as the convolution kernel includes: generating correlation values between the first edge pixels of the first edge map and local windows of the second edge pixels of the second edge map; and determining a peak value from the correlation values.
7. The method of claim 1, further comprising determining sixth spatial locations of second pixels of a second image based on the determined fifth spatial locations of the third portion of the pixels of the image and a spatial 


8. The method of claim 1, further comprising, prior to matching the density pixels of the density map with the at least a portion of the pixels of the image, applying a smoothing filter to the density map.
9. The method of claim 1, further comprising capturing the image via a satellite, via a plane, or via an unmanned autonomous vehicle (UAV).
9. The method of claim 1, further wherein the image was captured via a satellite, via a plane, or via an unmanned autonomous vehicle (UAV).
10. The method of claim 1, wherein the first hotspot is a geographical region including at least one curved road.
10. The method of claim 1, wherein the hotspot is a geographical region including at least one curved road and at least a portion of the location data within the hotspot is received from devices reported to have traveled on the at least one curved road.


Claims 11 and 13 of the current application correspond to claims 12 and 17 of U.S. Patent No. 10,692,228.  Claim 21 of the current application corresponds to claim 22 of U.S. Patent No. 10,692,228.  Claims 14-16 of the current application correspond to claims 13-15 of U.S. Patent No. 10,692,228.
Claim 17 of the current application corresponds to claim 16 of U.S. Patent No. 10,692,228.  Claims 18 and 19 of the current application correspond to claims 19 and 20 of U.S. Patent No. 10,692,228.
As the chart above reflects, claims 1, 3-11 and 13-21 of current Application 16/870,768 are not patentably distinct from claims 1-6, 8, 9, 12-17, 19, 20 and 22 of U.S. Patent No. 10,692,228 because claims 1, 3-11 and 13-21 of the current application are anticipated by claims 1-6, 8, 9, 12-17, 19, 20 and 22 of U.S. Patent No. 10,692,228.

Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The objected to claims would be allowable over the prior art if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious the claim language as recited in the objected to claims.  The prior art discloses generating edge maps to merge or integrate multiple density maps and convolving images in order to locate a specific item in the images.  The prior art does not disclose the limitations “wherein matching the first edge pixels of the first edge map with the second edge pixels of the second edge map includes applying a convolution on the second edge map using the first edge map as a convolution kernel; wherein applying the convolution on the second edge map using the first edge map as the convolution kernel includes: generating correlation values between the first edge pixels of the first edge map and local windows of the second edge pixels of the second edge map; and determining a peak value from the correlation values.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY MANGIALASCHI/Examiner, Art Unit 2668         
/VU LE/Supervisory Patent Examiner, Art Unit 2668